Opinion filed October 8, 2020




                                      In The


        Eleventh Court of Appeals
                                    __________

                                No. 11-19-00411-CR
                                    __________

                     CECIL RAY COLLUM, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee

                     On Appeal from the 70th District Court
                              Ector County, Texas
                      Trial Court Cause No. A-18-1852-CR


                      MEMORANDUM OPINION
      Appellant, Cecil Ray Collum, pleaded not guilty to the offense of retaliation.
The jury convicted Appellant of the offense and assessed punishment at six years’
confinement. We affirm.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that the
appeal is frivolous and without merit. Counsel has provided Appellant with a copy
of the brief, a copy of the motion to withdraw, an explanatory letter, and a copy of
both the reporter’s record and the clerk’s record. Counsel advised Appellant of his
right to review the record and file a response to counsel’s brief. Counsel also advised
Appellant of his right to file a pro se petition for discretionary review in order to
seek review by the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68. Court-
appointed counsel has complied with the requirements of Anders v. California, 386
U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v. State, 813
S.W.2d 503 (Tex. Crim. App. 1991).
        Appellant has filed a pro se response to counsel’s Anders brief. In his pro se
response, Appellant states, “So for the record, No. I do not wish to persue [sic] this
matter any further” and “No. You may file this away. No further action requested
on my part.”
        Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree with counsel that no arguable
grounds for appeal exist.1
        Accordingly, we grant Appellant’s counsel’s motion to withdraw and affirm
the judgment of the trial court.


October 8, 2020                                                    PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2

Willson, J., not participating.

        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to Rule 68
of the Texas Rules of Appellate Procedure.
        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      2